Exhibit 10.2

August 10, 2012

Mr. Sherrell Smith

Dear Sherrell:

This letter (herein referred to as the “Addendum Letter”) is an addendum to the
Offer Letter to you dated August 2, 2012. The terms and conditions of the Offer
Letter will remain in full force and effect unless specifically amended or
modified herein. Your signature at the bottom of this Addendum Letter represents
your agreement to the additional terms set forth herein.

In addition to the terms and conditions set forth in the Offer Letter, Universal
Technical Institute (“UTI”) agrees that it will provide to you the pay and
benefits set forth in Exhibit A, attached to this Addendum Letter, in the event
that you are terminated from UTI without “Cause”.



    “Cause” means any one (1) or more of the following:

(i) Your conviction of, or plea of guilty or nolo contendere to, (a) any felony;
or, (b) a crime involving tax evasion, fraud, embezzlement, conversion of
property or moral turpitude;

(ii) A finding by a majority of the Universal Technical Institute, Inc. Board of
Directors (“Board of Directors”) of your fraud, embezzlement or conversion of
the Company’s property;

(iii) Your conviction of, or plea of guilty or nolo contendere to, a crime
involving the acquisition, use or expenditure of federal, state or local
government funds relating to the business and affairs of the Company;

(iv) A final, nonappealable administrative or judicial determination that you
have committed fraud or any other violation of law involving federal, state or
local government funds relating to the business and affairs of the Company;

(v) A finding by a majority of the Board of Directors of your knowing breach of
any of your fiduciary duties to the Company or the Company’s stockholders or
your making of an intentional misrepresentation or omission which breach,
misrepresentation or omission would reasonably be expected to have a material
adverse effect on the business relationship, the business, properties, assets,
operations, condition (financial or other) or prospects of Company;

(vi) Your alcohol or substance abuse, which materially interferes with your
ability to discharge the duties, responsibilities and obligations prescribed by
your position as determined by a majority of the Board of Directors;

(vii) Your material and knowing failure to observe or comply with law applicable
to the business of the Company as an officer or employee of the Company which
would reasonably be expected to have a material adverse effect on the business
relationship, the business, properties, assets, operations, condition (financial
or other), or prospects of the Company as determined by a majority of the Board
of Directors;

(viii) Your willful gross misconduct relating to the business of the Company
that results in significant harm to the Company or its operation, properties,
reputation, goodwill or business relationships as determined by a majority of
the Board of Directors,

provided that (i) any finding or determination made by the Board of Directors
concerning the existence of Cause must be made in good faith and not for
purposes of evading the Company’s obligations to you; and (ii) a finding or
determination of Cause by the Board of Directors may not be made unless, prior
to determining that Cause exists, you shall be given written notice stating in
reasonable detail the facts and circumstances deemed by the Company to
constitute Cause, and thirty (30) days from receipt of such notice you have
failed to cure the facts and circumstances set forth in such notice.

If you are involuntarily terminated without Cause, you will be entitled to an
amount equal to 52 weeks base salary pay and extended benefits as set forth in
the form of Agreement and Release set forth as Exhibit A, provided that you sign
and do not revoke the form of Agreement and Release and further provided that
you do not breach the agreements not to compete, not to solicit and the
confidentiality agreements as set forth in Paragraphs 11, 14, and 15 in that
Agreement and Release.

In the event you voluntarily terminate your employment or if you are terminated
with Cause as defined above, you will receive only such pay and benefits as
required to be paid to you by law.

As set forth more fully in the Offer Letter, your employment at UTI is at will.
This letter is not a contract for or a guarantee of employment, but is merely a
recitation of your pay and benefits if your employment with UTI is terminated.

Please sign below if you are in Agreement with the terms of this Addendum
Letter.

Sincerely,

/s/ Rhonda R. Turner
Sr. Vice President, People Services


AGREED:

/s/ Sherrell Smith

Date: August 16, 2012

1

EXHIBIT A TO ADDENDUM LETTER

AGREEMENT AND RELEASE

This Agreement and Release is made and entered into freely and voluntarily by
and between Sherrell Smith (hereinafter referred to as “Employee”) and Universal
Technical Institute, Inc. (hereinafter referred to as “UTI”).*

WHEREAS, Employee was employed by UTI; and

WHEREAS, the parties wish to terminate their employment relationship in a manner
which is satisfactory to both Employee and UTI;

NOW, THEREFORE, for and in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, Employee and UTI
agree as follows:

1. Termination Date. Employee agrees, recognizes and accepts that Employee’s
employment relationship with UTI has been terminated as of       
XXXXXX—(“Termination Date”) and that UTI has no obligation, contractual or
otherwise, to re-employ or recall Employee in the future.

2. Payment(s). UTI agrees to pay Employee the sum of $     XXXXX— (less
withholding) representing an amount equal to fifty-two (52) weeks of Employee’s
base salary at the time of termination. This amount shall be paid in bi-weekly
payments via the Company’s regular payroll process. Employee acknowledges that
the payment(s) referenced in this Agreement constitute(s) special consideration
to Employee in exchange for the promises made herein by Employee and that UTI
was not otherwise obligated to provide to Employee any such payment, benefits or
portion thereof. Employee also acknowledges that it is likely that there will be
a two week processing time and that no payments under this Agreement will be
processed until Employee signs the Agreement and the revocation period set forth
in Paragraph 8 below has passed. Breach of this Agreement by Employee will
result in termination of all pay and benefits under this Agreement.

3. Equity. All stock options and restricted stock held by Employee will expire
according to the applicable grant or plan, and Employee’s existing equity in UTI
that has vested shall remain vested.

4. Benefits. Employee’s current medical, dental and vision benefits will
continue pursuant to Company policy, until [15th or end of month]. Beginning on
the first day that active employee coverage is ineffective, Employee may elect
to continue current health benefits for up to eighteen (18) months in accordance
with the plan provisions and the Consolidated Omnibus Budget Reconciliation
Action of 1985 (COBRA). For the period ending 12 months from term date, if
Employee signs, returns and does not revoke or breach this Agreement, UTI will
continue to pay a monthly amount towards the Employee’s COBRA coverage equal to
the Company paid portion of the insurance premium for the coverage held by
Employee during active employment and any administrative fee, provided the
Employee makes a timely election to receive COBRA benefits.    

5. Outplacement. Employee shall be entitled to twelve (12) months of
outplacement services. These services must begin within 30 days of the
Termination Date.

6. Release. Employee hereby releases, acquits and forever discharges UTI, its
officers, employees, agents and successors of and from any and all actions,
claims, damages, expenses or costs of whatever nature arising out of Employee’s
employment and termination of employment with UTI, whether known or not by
either party at the time of execution of this Agreement.

7. Employee’s Full Waiver of All Claims. [Will include any current applicable
laws] includes, but is not limited to, any rights or claims under Title VII of
the Civil Rights Act of 1964, the Fair Labor Standards Act (FLSA), the Americans
with Disabilities Act (ADA), the Employee Retirement Income Security Act
(ERISA), the Equal Pay Act (EPA), the Rehabilitation Act of 1973, the Family and
Medical Leave Act (FMLA), the National Labor Relations Act (NLRA), the Labor
Management Relations Act (LMRA) or any other action or claim under any federal,
state or local statute, or regulation or under common law which may be waived.
Employee’s release also includes all claims for constructive discharge,
negligent supervision, breach of contract, breach of express or implied
covenant, defamation, libel, slander, intentional or negligent infliction of
emotional distress, tortuous interference with contract, retaliation, failure to
pay wages, bonuses, commissions or other benefits, attorneys’ fees and any other
claim that could be raised by Employee as a result of Employee’s employment or
termination of employment with UTI. This Waiver and Release does not affect
Employee’s right to file a charge or participate in any federal, state or local
investigation by any governmental agency or to challenge the validity of this
Agreement, or Employee’s right to any governmental benefits payable under any
Social Security or Worker’s Compensation law now or in the future.
Notwithstanding the foregoing, Employee acknowledges and agrees that he/she
(1) is not entitled to any monetary or personal relief with respect to any
charge filed by any person or entity with any federal, state or local government
agency; and (2) specifically assigns any such recovery to UTI. This Agreement is
not intended to and does not waive or release any claim under the Arizona
Minimum Wage Act.

8. Employee’s Release of Any Age Claims. Also in consideration of the promises
and understandings contained in this Agreement, Employee hereby waives,
releases, discharges, and agrees that Employee will not institute, prosecute or
pursue any charges, claims, causes of action, or suits for claims, if any, that
have arisen as of the date of this Agreement under the Age Discrimination in
Employment Act (“ADEA”), as amended, or under the age provisions of applicable
state law. Employee acknowledges that he/she is knowingly and voluntarily
waiving and releasing any rights he/she may have under the ADEA, as amended.
Employee also acknowledges that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which he/she is or may have been entitled. Employee further acknowledges having
been advised by this writing, as required by the ADEA, that:

(a) this waiver and release do not apply to any rights or claims that may arise
after execution date of this Agreement;

(b) he has been advised hereby of having have the right to consult with an
attorney prior to executing this Agreement;

(c) he has twenty-one (21) days to consider this Agreement (although he may
choose to voluntarily execute this Agreement earlier);

(d) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and

(e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by the undersigned.

9. Covenant Not to Sue. Employee further covenants and agrees never to commence
any action, suit or proceeding, in law or in equity against UTI, in any way
pertaining to or arising out of Employee’s employment by and with UTI, or the
termination of Employee’s employment, except as otherwise permitted by law.
Employee also stipulates that the consideration received and to be received by
Employee under this Agreement, including the payments and benefits described in
paragraphs 2, 4 and 5 above, is in full and complete satisfaction of any claims
Employee may have, or may have had, arising out of Employee’s employment or
termination of employment with UTI, whether known by the parties at the time of
execution of this Agreement or not.

10. Cooperation with Company. Employee agrees that he will cooperate with
Company on any outstanding matters that require his participation such as
outstanding litigation or claims by other employees or other entities without
the necessity of the Company serving a subpoena on Employee.

11. Confidentiality. Employee agrees to maintain in strictest confidence the
terms and existence of this Agreement and the discussions which led to its
creation and execution, with the exception that Employee may disclose such
matters to any attorney who is providing advice or to an accountant or federal
or state tax agency for purposes of complying with any tax laws or as otherwise
required by law. If Employee breaches this confidentiality provision or any
other term of this Agreement, UTI shall be excused from performing its
obligations hereunder. Employee further agrees this Agreement does not
constitute an admission of wrongdoing by either party and that neither this
Agreement nor the negotiations that led to its creation shall be used as
evidence to prove any alleged wrong, other than a failure to comply with the
terms of this Agreement. The parties agree that this Agreement may be used as
evidence in any action to enforce the terms of this Agreement.

* As used in this Agreement, the term “UTI” includes Universal Technical
Institute and all of its current and former officers, directors, agents,
representatives and employees, as well as all current and former entities
related to or affiliated with UTI.

2

12. Confidential Information.

(a) Following the Termination Date, Employee will not, directly or indirectly,
in one or a series of transactions, disclose to any person, or use or otherwise
exploit for her own benefit or for the benefit of anyone other than the Company,
any Confidential Information, whether prepared by Employee or not; provided,
however, that any Confidential Information may be disclosed (i) to officers,
representatives, employees and agents of the Company who need to know such
Confidential Information in order to perform the services or conduct the
operations required or expected of them in the Business, and (ii) in good faith
by Employee in connection with the performance of Employee’s duties under this
Agreement. Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure of any thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Employee shall provide the Company with prompt
notice of such requirement, prior to making any disclosure, so that the Company
may seek an appropriate protective order.

(b) “Confidential Information” means any confidential information including,
without limitation, any study, data, calculations, software storage media or
other compilation of information, brand, marketing, advertising/media, product
and channel strategies, OEM market data, competitor and student research,
internet marketing strategy and tactics, predictive modeling insights, product
designs, pricing and training manuals, campus operations design and strategy.
Copyright, “know-how,” trade secrets, customer lists, details of client or
consultant contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition plans
or any portion of phase of any scientific or technical information, ideas,
discoveries, designs, computer programs (including source of object codes),
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all files, records, manuals,
books, catalogues, memoranda, notes, summaries, plans, reports, records,
documents and other evidence thereof. Notwithstanding the foregoing, the term
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that is or becomes generally available to
the public other than as a result of a disclosure by Employee not permissible
hereunder.

13. Non-Disparagement. In order to avoid unnecessary and unfair damage to UTI’s
business reputation, Employee agrees to make no statements to any parties
including, but not limited to, any employees, customers, vendors, or other
parties, whether oral, written or electronic which would tend to disparage,
criticize or ridicule UTI.

14. Agreement Not to Solicit. For a period of twelve (12) months after the last
bi-weekly payment set forth in Paragraph 2, Employee will not, without the
express prior written approval of the Chief Executive Officer of the Company,
directly or indirectly, on his behalf or on behalf of others, in one or a series
of transactions: (i) recruit, solicit or otherwise induce or influence any
proprietor, partner, stockholder, lender, director, officer, employee, sales
agent, joint venturer, investor, lessor, customer, agent, representative or any
other person which has a business relationship with UTI or had a business
relationship with UTI within the twenty-four (24) month period preceding the
date of the solicitation, to discontinue, reduce or modify such employment,
agency or business relationship with UTI; or (ii) employ or seek to employ or
cause any business to employ or seek to employ any person or agent who is then
(or was at any time within twenty-four (24) months prior to the date the
Employee or the business employs or seeks to employ such person) employed or
retained by UTI. Notwithstanding the foregoing, nothing herein shall prevent
Employee from providing a personal letter of recommendation to an employee with
respect to a future or any other employment

15. Covenant Not to Compete. Employee agrees that during the course of his
employment, he has received Confidential Information and training, designed to
give him special skills and to provide UTI with a competitive advantage and
which has commercial value. Employee acknowledges that UTI has a legitimate
interest in protecting its Confidential Information and in taking reasonable
steps to protect its goodwill, its relationships with students, employees,
consultants, vendors, suppliers, manufacturers, and to protect itself against
unfair competition.

Employee therefore agrees:

(a) As used in this Agreement, to “Compete” shall mean directly or indirectly to
own, manage, operate, join, control, be employed by, or become a director,
officer, shareholder (holding 5% or more of shares) of, or consultant to, any
entity or person that (i) owns or operates a post-secondary educational
institution which teaches or trains individuals in motorcycle, marine,
automotive, diesel, and collision repair and refinishing technologies, or any
one or more of these programs; (ii) is considering or contemplating a program or
an investment in a program that teaches or trains individuals in motorcycle,
marine, automotive, diesel, and collision repair and refinishing technologies,
or anyone or more of these programs; (iii) any entity engaged in any similar or
incidental business conducted, or engaged in, by UTI prior to the date hereof or
at any time during the Employee’s employment.

(b) For a period of twelve (12) months (or for nine (9) months if a court finds
that twelve ( 12 ) months are unreasonable or for a period of six (6) months if
a court finds that nine (9) months are unreasonable after the Termination Date,
Employee agrees that he shall not Compete with UTI anywhere within UTI’s sales
territory. Employee agrees that in light of UTI’s business style and character,
its marketing methods, the location of its campuses and its sales strategy; it
is reasonable to consider that UTI’s sales territory extends throughout the
United States and Puerto Rico. (If a court of competent jurisdiction finds that
this territory is unreasonable, then the sales territory shall be considered all
states in which UTI has a campus and all states which are contiguous to a state
with a UTI campus. If a court of competent jurisdiction finds that this
territory is unreasonable, then the sales territory will be considered to be all
states in which UTI has a campus.)

(c) Employee agrees to disclose, during the twelve (12) month period following
the termination of employment, the terms of this Paragraph 15 to any potential
future employer.

16. Internal Revenue Code Section 409A Compliance Strategy. UTI believes that
the severance and other payments and benefits provided pursuant to Paragraphs 2,
4 and 5 of this Agreement comply with either the short-term deferral exception
or the separation pay exception to the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”) as described in Treas. Reg. § 1.409A-l
(b) (4) and § 1.409A-l (b) (9) (iii) and (v), respectively. Nevertheless, under
no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code. In addition, the
Employee shall not have any right to make any election regarding the time or
form of any payment due under the terms of this Agreement. If UTI concludes at a
later date, in the exercise of its discretion, that neither the short-term
deferral exception, the separation pay exception nor any other exception to the
requirements of Section 409A is available, Employee understands and agrees that
UTI may unilaterally amend the applicable terms of this Agreement in order to
assure compliance with Section 409A. Each provision of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A.

17. Company’s Right to Cease Payments and Obtain Injunctive Relief. Employee
understands and agrees that the payments and benefits in Paragraph 2, 4 and 5 of
this Agreement are made in exchange for Employee’s promises, covenants, and
undertakings in Paragraphs 11, 12, 13, 14 and 15 of this Agreement. In the event
of a breach or imminent breach of any of Employee’s duties or obligations under
the terms and provisions of these paragraphs of this Agreement, UTI shall be
entitled to immediately cease all payments and benefits to Employee or on his
behalf under Paragraphs 2, 4 and 5.

Employee understands and agrees that if Employee breaches any duties or
obligations Employee has under Paragraphs 11, 12, 13, 14 and 15 of this
Agreement, Employee has no right to any money or benefits under Paragraphs 2, 4
and 5 of this Agreement, and that Employee forfeits any right to receive money
under Paragraphs 2, 4 and 5 of this Agreement, regardless of whether the
non-compete or non-solicit provisions are upheld in a court of competent
jurisdiction. Employee further understands and agrees that if Employee
challenges, by seeking judicial relief, the enforceability of Paragraphs 11, 12,
13, 14 and 15, UTI shall be entitled to immediately cease all payments and
benefits under Paragraphs 2, 4 and 5 of this Agreement.

In addition to any other legal or equitable remedies UTI may have (including any
right to damages that it may suffer), UTI shall be entitled to temporary,
preliminary and permanent injunctive relief restraining such breach or imminent
breach. Employee hereby expressly acknowledges that the harm which might result
to Company’s business as a result of noncompliance by Employee with any of the
provisions of Paragraphs 11, 12, 13, 14 and 15 would be largely irreparable.
Employee undertakes and agrees that if Employee breaches or threatens to breach
the terms of these paragraphs, Employee shall be liable for any attorneys’ fees
and costs incurred by Company in enforcing its rights hereunder.

18. Company Property and Documents. Employee agrees to return all UTI property
and equipment, including keys and all files and documents pertaining to UTI,
including all copies thereof, on or before the date of Employee’s termination.

19. Reliance. Employee warrants and represents that: (i) Employee has relied on
Employee’s own judgment regarding the consideration for and language of this
Agreement; (ii) Employee has been given a reasonable period of time to consider
said Agreement; (iii) no statements made by UTI have in any way coerced or
unduly influenced Employee to execute this Agreement; (iv) this Agreement is
written in a manner that is understandable to Employee and Employee has read and
understood all paragraphs of this Agreement; and (v) Employee has been advised
to consult with legal counsel of Employee’s choice regarding this Agreement.

20. Nature of the Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. The rights
and obligations of the parties under this Agreement shall survive a merger,
consolidation or transfer of ownership or sale of whole or parts of the Company
and shall bind any successors or assigns of either party. This Agreement
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof, superseding all prior agreements and understandings
between the parties, and there are no agreements of any nature whatsoever
between the parties hereto except as expressly stated herein. This Agreement may
not be modified or changed unless done so in writing, signed by both parties. In
the event that any portion of this Agreement is found to be unenforceable for
any reason whatsoever, the enforceable provision shall continue to be in full
force and effect. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, and the parties agree that the
courts of Arizona shall have exclusive jurisdiction over any dispute pertaining
to this Agreement.

AGREED AND ACCEPTED:

Dated:       , 20      

      XXXXXXXXXXXXXX      

UNIVERSAL TECHNICAL INSTITUTE, INC.
By:       XXXXXXXXXXX      
Dated:       , 20      

Return Original To:
Rhonda Turner
Senior Vice President, People Services
Universal Technical Institute, Inc.
16220 N. Scottsdale Road, Suite 100
Scottsdale, AZ 85254

3